DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4 January 2022 is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a horizontal selector that supplies…” in claim 10; and
“a controller that performs…” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “a horizontal selector that supplies…” and “a controller that performs…” which invoke 112(f), and thus the claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, however, there isn't any structure described in the specification with respect to the claimed selector and controller. Thus the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
For examination purposes, the examiner will interpret the claimed selector and controller to be any structure which can perform the functions as claimed.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a horizontal selector that supplies…” and “a controller that performs…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For examination purposes, the examiner will interpret the claimed selector and controller to be any structure which can perform the functions as claimed.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuge et al. (US 2016/0210898).

Regarding claim 1, Tsuge et al. disclose a method for driving a pixel circuit including a drive transistor (Figure 2B, 61 is a drive transistor) that supplies a current corresponding to a signal voltage supplied via a signal line (Figure 2B, 76 is a signal line, where 61 supplies a current corresponding to a signal voltage supplied via 76.), a write transistor (Figure 2B, 62 is a write transistor) connected between the signal line and a gate electrode of the drive transistor (Figure 2B, 62 is connected between 76 and the gate of 61.), and a light-emitting element that emits light in accordance with the current (Figure 2B, 66 is a light-emitting element that emits light in accordance with the current.), the method comprising:
supplying a predetermined voltage (Figure 2B, VREF) to the gate electrode of the drive transistor before a threshold correction preparation operation of making a gate-source voltage of the drive transistor higher than a threshold voltage of the drive transistor (Figures 2B and 3, VREF [68A] is applied to the gate of 61 during T4 which is before T5 [See paragraph [0090].], where T5 is an initialization period [threshold correction preparation operation] of making a gate-source voltage of the drive transistor higher than a threshold voltage of the drive transistor, see paragraph [0093].) .

Regarding claim 2, Tsuge et al. disclose the method according to claim 1, wherein the predetermined voltage is supplied continuously throughout the threshold correction preparation operation including a starting point of the threshold correction preparation operation (Figure 3 shows that VREF [68A] is applied throughout the initialization period [threshold correction preparation operation] including a starting point.).

Regarding claim 3, Tsuge et al. disclose the method according to claim 1, wherein the predetermined voltage is a reference voltage for setting a forward bias across the gate electrode and a source electrode of the drive transistor, the reference voltage being a higher voltage than the threshold voltage of the drive transistor (Figures 2B and 3, VREF [68A] is a reference voltage, see paragraph [0093].). 

Regarding claim 5, Tsuge et al. disclose the method according to claim 1, wherein the supplying of the predetermined voltage includes: 
supplying the predetermined voltage from a power supply line (Figure 2, VREF [68A] is supplied by 68 [power supply line].) to the gate electrode of the drive transistor by turning on a selection transistor connected between the gate electrode of the drive transistor and the power supply line before the threshold correction preparation operation (Figure 2B and Figure 3, ref line 73 turns on 63A [selection transistor] that is connected between the gate of 61 and 68, and 63A is turned on before the initialization period [threshold correction preparation operation].), the power supply line being a line for supplying the predetermined voltage (Figure 2, 68 is a line for supplying VREF).

Regarding claim 6, Tsuge et al. disclose the method according to claim 1, wherein the light-emitting element is connected to one of a source electrode and a drain electrode of the drive transistor (Figure 2B, 66 [light-emitting element] is connected to one of a source electrode and a drain electrode of 61.), the method further comprising:
supplying a voltage for setting the light-emitting element to a reverse bias to an anode electrode of the light-emitting element, after the predetermined voltage is supplied to the gate electrode of the drive transistor (Figure 3, reverse bias period T2 which will occur after the predetermined voltage is supplied to the gate electrode of 61 in a subsequent frame period.).

Regarding claim 8, Tsuge et al. disclose the method according to claim 1, wherein the light-emitting element is an organic electroluminescent (EL) element (Paragraphs [0035], [0045] and [0052]). 

Regarding claim 9, this claim is rejected under the same rationale as claim 1.

Regarding claim 10, Tsuge et al. disclose a display device, comprising: 
the pixel circuit according to claim 9 (See above); 
a horizontal selector that supplies a signal voltage to the signal line (Figure 1, 5 is a horizontal selector.); and 
a controller that performs control for supplying the predetermined voltage to the gate electrode of the drive transistor (Figure 1, 3 is a controller), 
wherein the controller applies the predetermined voltage to the gate electrode of the drive transistor before the threshold correction preparation operation (Paragraph [0040], the control signals are applied by 3 to the gates of the transistors and thus causes application of the predetermined voltage to the gate electrode of 61 before the initialization period [threshold correction preparation operation].).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuge et al. (US 2016/0210898) in view of Shirasaki et al. (US 2006/0125740).

Regarding claim 4, Tsuge et al. disclose the method according to claim 1.
Tsuge et al. fail to teach wherein the supplying of the predetermined voltage includes:
supplying the predetermined voltage from the signal line to the gate electrode of the drive transistor by turning on the write transistor before the threshold correction preparation operation.
Shirasaki et al. disclose supplying a predetermined voltage from a signal line to the gate electrode of a drive transistor by turning on a write transistor (Figure 1 shows DL used to supply numerous voltages to the gate of Tr13 by turning on a write transistor Tr12).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Shirasaki et al. to apply the predetermined voltage in the method taught by Tsuge et al. such that the predetermined voltage is supplied by turning on the write transistor before a threshold correction preparation operation.  The motivation to combine would have been in order top eliminate the need for the specific transistor to apply the voltage thus reducing the complexity and cost of the circuit.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuge et al. (US 2016/0210898) in view of Minami et al. (US 2008/0231625).

Regarding claim 7, Tsuge et al. disclose the method according to claim 1, wherein the light-emitting element is connected to one of a source electrode and a drain electrode of the drive transistor (Figure 2B, 66 [light-emitting element] is connected to one of a source electrode and a drain electrode of 61.), the method further comprising:
starting supply of a voltage for setting the light-emitting element to a reverse bias to the other of the source electrode and the drain electrode of the drive transistor, after supplying the predetermined voltage to the gate electrode of the drive transistor (Figure 3, reverse bias period T2 which will occur after the predetermined voltage is supplied to the gate electrode of 61 in a subsequent frame period.). 
Tsuge et al. fail to teach:
stopping supply of the current to the other of the source electrode and the drain electrode of the drive transistor before supplying the predetermined voltage to the gate electrode of the drive transistor.
Minami et al. disclose of stopping supply of current to the other of the source electrode and the drain electrode of a drive transistor in all periods before a threshold correction period (Figures 13 and 14, where Tr4 controls the supply of current to the drive transistor Trd, where Tr4 is p-type so goes off when DS is high, see paragraph [0072].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Minami et al. to include a transistor Tr4 in the method taught by Tsuge et al. so as to stop the supply of current before supplying the predetermined voltage to the gate electrode of the drive transistor [Where as explained above, since Minami et al. teaches of stopping the supply of current in all periods before a threshold correction period, in the combination the supply of current will be stopped before supplying the predetermined voltage to the gate electrode of the drive transistor.].  The motivation to combine would have been in order to improve the threshold correction operation (See paragraph [0009] of Minami et al.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
26 May 2022